SIMPSON, Justice.
Peoples filed a petition for writ of habeas corpus in the Circuit Court of Elmore County seeking his release from the penitentiary. The petitioner and the State stipulated in pertinent part as follows:
The petitioner was convicted in the Circuit Court of Montgomery County for the offense of forgery on February 17, 1965, and was sentenced to 15 months in the penitentiary; he began serving this sentence on June 15, 1966 (having completed serving another sentence between the date of conviction for forgery and the date he began serving the 15 month sentence). On May 26, 1965, petitioner was convicted of the offense of escape and was sentenced to 13 months in the penitentiary on this charge, to begin at the expiration of the 15 month forgery sentence.
On March 15, 1967, petitioner was granted a parole by the Board of Pardons and Paroles on his forgery sentence. On July 13, 1967, petitioner was declared to be delinquent by the Pardon and Parole Board and a warrant for his arrest was issued by the State Board of Corrections on July 17, 1967.
A warrant charging petitioner with the offense of forgery was issued from the Jefferson County Criminal Court on July 13, 1967, and received by the sheriff of Jefferson County on July 14, 1967. The Jefferson County sheriff arrested petitioner and committed him to the Jefferson County jail on October 19, 1967, where he remained until April 4, 1968. The warrant for the arrest of Peoples as a parole violator was received by the Sheriff’s Department of Jefferson County on October 27, 1967.
The forgery charge from Jefferson County was subsequently nolle prossed on April 4, 1968, and the sheriff of Jefferson County on that day made Peoples available to the Board of Pardons and Paroles. Peoples was returned to the Department of Corrections and Institutions on April 11, 1968, the date which Peoples began the completion of his sentences, according to the records of the State Board of Corrections. The parole of the petitioner for which detainer had been issued was revoked on May 15, 1968, by the Board of Pardons and Paroles.
*659Upon hearing the trial court granted the writ of habeas corpus and ordered the petitioner discharged from the custody of the respondent (Warden) on November 15, 1968, stating as reason therefor that “ * * * under the laws of the State of Alabama a man serves time within and without the prison walls when placed on probation. Not allowing any time for the prisoner’s time between his delinquency report of July 17, 1967 and the time that he was apprehended in October of 1967, and upon his apprehension by the Jefferson County authorities, and his being held in custody there although under another warrant but with the delinquency warrant in the hands of the Jefferson County authorities, the Court rules that the Pardon and Parole Board did not act within a reasonable time. Therefore the Court is going to give him credit for the time that he spent in the Jefferson County Jail on a charge for which he was not convicted * *
Obviously the holding of the court in granting the writ relates to its interpretation of Title 42, § 12, Code of Alabama. We cannot agree that the Pardon and Parole Board failed to act in this case within a reasonable time.
A careful calculation of the periods of time involved here indicates that Peoples has not served his consecutive sentences totaling 28 months even though the time spent in the Jefferson County jail is counted on these two sentences. This fact alone is enough to compel us to reverse the order granting the writ of habeas corpus. Additionally, we hold that the Pardon and Parole Board’s action was in a “reasonable” and “practicable” time as those terms are used in Title 42, § 12, Code. — Tunstill v. State, 41 Ala.App. 516, 138 So.2d 267.
Reversed and remanded.